Per Curiam.
Defendant below, John Martin, was convicted in the Hudson County Court of Quarter Sessions of the crime of carnal abuse of a ten-year-old girl, and has sued out this writ of error.
He says that the verdict is against the weight of the evidence. We think it is not. An examination of the testimony of the girl and of the physician, when considered in connection with the denial of the defendant and the testimony of witnesses called by him, shows a proper case for the consideration of the jury, and their verdict cannot be said to be against the weight of the evidence.
We think that the court properly refused to direct a verdict of acquittal on the ground that the prosecutrix refused to answer certain questions. The girl was only ten years of age. She probably refused or failed to answer through fright. The unanswered questions were, for the most part, of a trivial *533nature. We see nothing in this phase of the case which we think would justify a reversal.
We think that there is no merit in the point that a verdict of not guilty should have been directed, because the testimony of the girl was uncorroborated. As a matter of fact the testimony of the girl was corroborated, and in a most striking and persuasive way, by other testimony as to the presence in the defendant’s room and location of the cross or crucifix as first described by the little girl.
We think that there is no merit in the point that the court erred in refusing to direct a verdict of acquittal at the conclusion of the defendant’s case on the grounds that the allegations of the indictment were not sustained by the evidence. We think, as we have already indicated, that the allegations were sustained by the evidence.
The judgment below will be affirmed, with costs.